NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5682-16T1

SALEEM MAHMOOD, M.D.,
PC,

           Plaintiff-Appellant,

v.

ATTIYA TINA MAHMOOD, a/k/a
TINA MAHMOOD, ATTIYA TINA
SALEEM, and TINA SALEEM,

     Defendant-Respondent.
______________________________

                    Submitted March 5, 2019 – Decided March 25, 2019

                    Before Judges Fisher, Hoffman and Geiger.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Somerset County, Docket No. L-0287-17.

                    Drinker Biddle & Reath LLP, attorney for appellant
                    (Andrew B. Joseph, on the briefs).

                    Seema M. Singh, attorney for respondent.

PER CURIAM
      We have been advised that this matter has been settled and the parties have

executed a stipulation of dismissal. Accordingly, the appeal is dismissed with

prejudice and without costs as to either party.




                                                                         A-5682-16T1
                                        2